UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-7550


WALTER H. TERRY,

                Plaintiff - Appellant,

          v.

MAURICE DANZEY, Superintendent of Unicor/FCC-PEM; WILLIAM
BAILEY, Factory Manager; THURMAN HOUSE, General Forman,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:11-cv-01162-AJT-TCB)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter H. Terry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Walter    H.    Terry   appeals   the   district   court’s   order

dismissing his complaint for failing to state a claim on which

relief may be granted.        We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Terry v. Danzey, No. 1:11-cv-01162-AJT-

TCB (E.D. Va. filed Nov. 2, 2011 & entered Nov. 3, 2011).                 We

dispense   with     oral    argument   because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                       2